Case 20-41308       Doc 168       Filed 03/19/20 Entered 03/19/20 11:07:30          Main Document
                                             Pg 1 of 57


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                              )   Chapter 11
                                                     )
 FORESIGHT ENERGY LP, et al.,                        )   Case No. 20-41308-659
                                                     )
                       Debtors.                      )   (Jointly Administered)
                                                     )
                                                     )   Related Docket No.: 123

                     DECLARATION AND DISCLOSURE STATEMENT
               OF TIMOTHY K. FAGAN ON BEHALF OF ERNST & YOUNG LLP
          I, Tim Fagan, hereby declare as follows:

          1.     I am a partner of Ernst & Young LLP (“EY LLP”), which has an office located at

 190 Carondelet Plaza, St. Louis, MO 63105.

          2.     The facts set forth in this declaration (this “Declaration”) are based upon my

 personal knowledge, upon information and belief, and upon client matter records kept in the

 ordinary course of business that were reviewed by me or other employees of EY LLP under my

 supervision and direction. The procedures pursuant to which EY LLP determined whether there

 were any connections between EY LLP and interested parties in these cases are described below.

 The results of that investigation are set forth herein and in Exhibit B annexed hereto.

          3.     The above-captioned debtors and debtors in possession (collectively, the

 “Debtors”), have requested that EY LLP provide the services to the Debtors that are summarized

 in this Declaration and EY LLP has consented to provide such services, pursuant to the terms

 and conditions set forth in the agreements between the Debtors and EY LLP that are attached

 hereto as Exhibits A-1 through A-2 (collectively, the “Engagement Letters”). Unless otherwise

 defined, all capitalized terms used herein shall have the meanings given to them in the

 Engagement Letters.
Case 20-41308          Doc 168       Filed 03/19/20 Entered 03/19/20 11:07:30                     Main Document
                                                Pg 2 of 57


                                           Services to Be Rendered

          4.        As set forth in further detail in the Engagement Letters, EY LLP has agreed to

 provide certain services (the “Services”) to the Debtors as an ordinary course professional during

 these Chapter 11 proceedings. A summary description of each of the Services is summarized

 below and fully described in the Engagement Letters:1

                  Audit and report on the consolidated financial statements of the Debtors for the
                   year ended December 31, 2019 subsequent to the Debtors filing a petition under
                   chapter 11 of the United States Bankruptcy Code on or about March 10, 2020.

                    Professional Compensation and Reimbursement of Expenses

          5.        EY LLP intends to charge the Debtors fees for the Services, as set forth below.

                  EY LLP estimates that its fees for the 2019 Audit Services will be $770,000 for the
                   annual audit, which excludes out-of-pocket expenses, and of which $720,000 was
                   paid prior to filing of the Petition.

                  In addition, EY’s fees for Non-Core Audit Services will be based on the time that
                   EY’s professionals spend performing Non-Core Audit Services while such services
                   are being performed. The current hourly rates, by level of professional are as
                   follows:




 1
       The summaries of certain terms of the Engagement Letters herein are qualified in their entirety by reference to
 the provisions of the Engagement Letters themselves. To the extent there is any discrepancy between the summaries
 contained in this Declaration and the terms of the Engagement Letters themselves, the terms of the Engagement
 Letters shall control. Unless otherwise defined, capitalized terms used in these summaries shall have the meanings
 ascribed to them in the Engagement Letters.

                                                           2
Case 20-41308       Doc 168     Filed 03/19/20 Entered 03/19/20 11:07:30         Main Document
                                           Pg 3 of 57




             Rank                                   Hourly Rate
             Audit
              National Managing Director / Partner       $650
              Managing Director / Partner                $450
              Senior Manager                             $350
              Manager                                    $300
              Senior                                     $225
              Staff                                      $150
              Intern                                     $75

             Specialists (non-audit)
              Managing Director / Partner                  $650 - $800
              Senior Manager                               $550 - $650
              Manager                                      $400 - $500
              Senior                                       $250 - $350
              Staff                                        $150 - $200
              Intern                                       $75 - $125

    Non-Core Audit Services may include other audit related services such as research and/or
    accounting consultation services related to periodic accounting consultations held with
    management and services associated with the Debtor’s reorganization filings, including
    without limitation, services relating to incremental audit procedures, including valuation and
    tax procedures, consultation regarding accounting and disclosures in annual financial
    statements, and procedures related to independence matters and Bankruptcy Court
    requirements. The Non-Core Audit Services shall also include any services required by the
    bankruptcy employment application preparation and fee application work. Fees incurred for
    Non-Core Audit Services, including restructuring related, will be billed as incurred in
    accordance with the above ranges of discounted hourly rates.


        6.       EY LLP’s actual fees may exceed this fee based on changes to the business (e.g.,

 nature of the business or change in business entities) or additional unplanned effort. EY LLP

 may submit additional invoices resulting from changes in the business or additional unplanned

 effort. EY LLP’s estimated pricing and schedule of performance are based on, among other

 things, EY LLP’s preliminary review of the Debtors’ records and the representations that the

 Debtors’ personnel have made to EY LLP, and are dependent upon the Debtors’ personnel

 providing a reasonable level of assistance. Should those assumptions with respect to those


                                                 3
Case 20-41308      Doc 168      Filed 03/19/20 Entered 03/19/20 11:07:30            Main Document
                                           Pg 4 of 57


 matters be incorrect or should the condition of records, degree of cooperation or other matters

 beyond EY’s reasonable control require additional commitments by EY LLP, EY LLP may

 adjust its fees and planned completion dates.

         7.     EY LLP’s fees are exclusive of taxes or similar charges, as well as customs,

 duties or tariffs imposed in respect of the Services, all of which the Debtors shall pay (other than

 taxes imposed on EY LLP’s income generally).

         8.     In addition to the fees set forth above, the Debtors shall reimburse EY LLP for

 any direct expenses incurred in connection with EY LLP’s retention in these cases and the

 performance of the Services set forth in the Engagement Letters. EY LLP’s direct expenses shall

 include, but not be limited to, reasonable and customary out-of-pocket expenses for items such as

 travel, meals, accommodations and other expenses (including any fees or reasonable expenses of

 EY LLP’s legal counsel) related to this engagement. EY LLP may receive rebates in connection

 with certain purchases, which are used to reduce charges that EY LLP would otherwise pass onto

 its clients.

         9.     If EY LLP is requested or authorized by the Debtors, or is required by

 government regulation, subpoena or other legal process, to produce its documents or personnel

 as witnesses with respect to the Services or the Engagement Letters, the Debtors would, so long

 as EY LLP is not a party to the proceeding in which the information is sought, reimburse EY

 LLP for its professional time and expenses, as well as the fees and expenses of EY LLP’s

 counsel, incurred in responding to such requests.

                        Certain Other Terms of the Engagement Letters

         10.    The Engagement Letters may be terminated by EY LLP or the Debtors in

 accordance with their terms. Notwithstanding such termination, however, the Debtors’ estates



                                                  4
Case 20-41308       Doc 168      Filed 03/19/20 Entered 03/19/20 11:07:30              Main Document
                                            Pg 5 of 57


 will remain obligated to pay all accrued fees and expenses as of the effective date of such

 termination. Moreover, certain other terms of the Engagement Letters will continue (either

 indefinitely or for a specified period of time) following termination.

                                     Disclosure of Connections

        11.     In connection with EY LLP’s proposed retention by the Debtors, the Debtors’

 professionals provided the names of parties in interest in these cases to EY LLP or its counsel on

 or about December 16, 2019. EY LLP then searched or caused to be searched certain databases

 to determine whether it has provided in the recent past, or is currently providing, services to the

 specific parties listed on Exhibit B hereto (the “Parties in Interest”). To the extent that EY LLP’s

 research of relationships with the Parties in Interest indicated that EY LLP has in the recent past,

 or currently has, a client relationship with these specific Parties in Interest in matters unrelated to

 these chapter 11 cases, it has so indicated on Exhibit B to this Declaration.

        12.     The connections check described herein was run only for EY LLP (i.e., the

 specific firm that the Debtors seek to engage under the Application), and not for any other

 member firm of EYGL (as defined herein). Moreover, the connections check results set forth in

 Exhibit B relate only to EY LLP, and not any other member firm of EYGL.

        13.     EY LLP may perform services for its clients that relate to the Debtors merely

 because such clients may be creditors or counterparties to transactions with the Debtors and

 whose assets and liabilities may thus be affected by the Debtors’ status. The disclosures set forth

 herein do not include specific identification of such services. If such clients of EY LLP are

 Parties in Interest, Exhibit B hereto indicates that they are also clients of EY LLP. Should

 additional significant relationships with Parties in Interest become known to EY LLP, a

 supplemental declaration will be filed by EY LLP with the Court.



                                                    5
Case 20-41308      Doc 168      Filed 03/19/20 Entered 03/19/20 11:07:30         Main Document
                                           Pg 6 of 57


        14.     The Ernst & Young global network comprises independent professional services

 practices conducted by separate legal entities throughout the world. Such legal entities are

 members of Ernst & Young Global Limited (“EYGL”), a company incorporated under the laws

 of England and Wales and limited by guarantee, with no shareholders and no capital. The

 member firms of EYGL have agreed to operate certain of their professional practices in

 accordance with agreed standards, but remain separate legal entities.

        15.     In the ordinary course of business, certain EYGL member firms located

 throughout the world (collectively referred to herein as “EY Support Firms”) provide various

 professional, administrative and back office support services (“Support Services”) for other

 EYGL member firms throughout the world, as requested, coordinated and directed by the EYGL

 member firms (including EY LLP) to whom such Support Services are provided.

        16.     EYGL member firms (including EY LLP) that elect to utilize Support Services in

 a given year contract for allocation of a set number of EY Support Firms’ professional hours for

 that year, and may pay such EY Support Firms a fixed amount for such assistance on a full time

 equivalent basis, plus any related expenses incurred by such EY Support Firms in connection

 with the provision of related Support Services. The EY Support Firms operate as cost centers. If

 EY Support Firms over recover their cost during the course of a year for Support Services, such

 over recovery may be returned to the EYGL member firms utilizing such Support Services as

 determined by a formula put in place each year by an operations supervisory group related to the

 EY Support Firms.

        17.     Prior to the Petition Date, EY LLP utilized and paid certain EY Support Firms for

 Support Services related to the Debtors and their non-debtor affiliates.




                                                  6
Case 20-41308      Doc 168      Filed 03/19/20 Entered 03/19/20 11:07:30            Main Document
                                           Pg 7 of 57


        18.     One particular Support Service performed for EY LLP by an EY Support Firm

 located in India (specifically, Ernst & Young Services Pvt Ltd. (“EY Services”)) is connections

 check related services. EY LLP utilized and relied upon EY Services in performing EY LLP’s

 connections check in order to prepare and execute this Declaration. The costs paid by EY LLP

 to EY Services for such connections check related services will not be billed to the Debtors.

        19.     In fixed fee professional engagements, such as those proposed in these cases, the

 costs of EY Support Firms are not directly invoiced or paid by particular clients where EY

 Support Firms are utilized in providing fixed fee related professional Support Services to such

 clients. Instead, each EYGL member firm utilizing an EY Support Firm for such fixed fee

 related Support Services is responsible to pay all related costs for such Support Services. To

 enable the fixed fee portion of the pricing for certain services to be provided to the Debtors by

 EY LLP (the “Fixed Fee Services”), EY LLP intends to utilize EY Support Firms to assist in

 providing such Fixed Fee Services. As set forth herein, EY LLP will pay such EY Support

 Firms for EY LLP’s utilization thereof in providing the Fixed Fee Services to the Debtors.

        20.     Notwithstanding any use of EY Support Firms, EY LLP shall remain fully and

 solely responsible for any liabilities and obligations in respect of EY LLP’s engagement and

 Services during these cases.

        21.     During these chapter 11 cases, EY LLP expects to perform services for non-

 Debtor affiliates of the Debtors, including Murray Energy Corporation pursuant to direct

 contractual arrangements with such entities. EY LLP currently provides, and has historically

 provided, annual audit and associated quarterly reviews for the past several years to Murray

 Energy Corporation, the Parent entity of the Debtors in the United States, as well as the audits

 for certain Murray Energy subsidiaries in the United States, Columbia and Spain.



                                                 7
Case 20-41308      Doc 168      Filed 03/19/20 Entered 03/19/20 11:07:30            Main Document
                                           Pg 8 of 57


        22.     EY LLP engages in the practice of public accountancy and provides accounting

 and other professional services. All partners of EY LLP are Certified Public Accountants

 (“CPAs”). Ernst & Young U.S. LLP (the owners of which are the CPA partners of EY LLP and

 non-CPA principals) provides infrastructure and support services to EY LLP, including the

 services of CPA and non-CPA personnel.            These personnel work for and are under the

 supervision of EY LLP when performing client services.

        23.     As part of its practice, EY LLP appears in cases, proceedings and transactions

 involving many different attorneys, financial advisors and creditors, some of which may

 represent or be Parties in Interest. The following professionals whom EY LLP believes to be

 closely associated with the Debtors’ Chapter 11 cases have provided in the past and/or are

 currently providing services to EY LLP: Akin Gump Strauss Hauer & Feld LLP, Armstrong

 Teasdale LLP, Bingham Greenebaum Doll LLP, Dinsmore and Shohl LLP, FTI Consulting Inc.,

 Milbank LLP, Ogletree Deakins Nash, Paul, Weiss, Rifkind, Wharton & Garrison LLP, Perella

 Weinberg     Partners,    Pillsbury    Winthrop       Shaw    Pittman    LLP,     Polsinelli    PC,

 Pricewaterhousecoopers LLP, Protiviti INC, and Wilson Elser Moskowitz Edelman & Dicker

 LLP.

        24.     Certain entities that are parties in interest are lenders or 401(k) service providers

 to EY LLP: Bank of America, N.A., Barclays Bank PLC, HSBC Bank USA, N.A., Lloyds Bank

 Corporate Markets plc, PNC Bank NA, and Wells Fargo Bank, National Association participate

 in EY LLP’s Revolving Credit Program. In addition, Chubb Group of Insurance Company are

 surety bond providers on behalf of EY LLP.

        25.     EY LLP may currently be a party or participant in certain litigation matters

 involving Parties in Interest, which matters are unrelated to the Debtors or these chapter 11 cases.



                                                   8
Case 20-41308         Doc 168     Filed 03/19/20 Entered 03/19/20 11:07:30         Main Document
                                             Pg 9 of 57


         26.       As part of its customary practice, EY LLP is retained in cases, proceedings, and

 transactions involving many different parties, some of whom may represent or be claimants

 against or employees of the Debtors, or other Parties in Interest. Additionally, EY LLP may

 have performed services in the past, may currently perform services and may perform services in

 the future for persons that are Parties in Interest.

         27.       EY LLP continues to follow up with various EY LLP personnel in order to

 confirm that the work that EY LLP may be doing for, or may have done for the following Parties

 in Interest is unrelated to the Debtors and these chapter 11 cases: Akin Gump Strauss Hauer &

 Feld LLP, Shriners Hospitals for Children, Wilmington Trust NA, Davidson Kempner Capital

 Management L.P., Jefferies Group LLC, Pricewaterhousecoopers LLP, Allied World Assurance

 Company Holdings Ltd., Amtrust Financial, and Aspen Insurance Holdings Limited. In the

 event that EY LLP’s continuing follow-up efforts with regard to the aforementioned entities

 reveals any information that requires disclosure, EY LLP will file a supplemental declaration

 with this Court so disclosing.

         28.       EY LLP has thousands of professional employees. It is possible that certain

 employees of EY LLP may have business associations with Parties in Interest or hold securities

 of the Debtors or interests in mutual funds or other investment vehicles that may own securities

 of the Debtors.

         29.       The brother-in-law of an Assistant General Counsel of EY LLP who may assist in

 the preparation of the requisite EY LLP documentation in connection with the retention of EY

 LLP by the Debtors is the President of Appalachian Mining & Engineering, Inc. (“AME”). In

 addition, the son of AME’s President is a geomechnical engineer at AME. AME is a mining and

 geotechnical engineering consulting firm that provides a wide range of services to the natural



                                                        9
Case 20-41308       Doc 168    Filed 03/19/20 Entered 03/19/20 11:07:30           Main Document
                                          Pg 10 of 57


 resources industry, including, without limitation, mine design, planning, engineering solutions,

 and materials testing laboratory analysis and services. AME may have in the past provided, may

 currently provide, or may in the future provide, services to the Debtors. Such services are

 unrelated to EY LLP’s Services.

        30.     Despite the efforts described above to identify and disclose connections with

 Parties in Interest, because the Debtors are a large enterprise with numerous creditors and other

 relationships, EY LLP is unable to state with certainty that every client representation or other

 connection of EY LLP with Parties in Interest in these cases has been disclosed herein. If EY

 LLP discovers additional information that requires disclosure, EY LLP will file supplemental

 disclosures with the Court.

        31.     To the best of my knowledge, information and belief, prior to the Petition Date,

 EY LLP performed certain professional services for the Debtors, including annual audit of

 consolidated financial statements and associated quarterly reviews for Foresight Energy LP for

 the past several years.

        32.     Except as set forth herein or as otherwise permitted under Section 504 of the

 Bankruptcy Code, neither I nor any principal, partner or professional employed by, EY LLP has

 agreed to share or will share any portion of the compensation to be received from the Debtors

 with any other person other than the partners, principals, and regular employees of EY LLP.

        33.     To the best of my knowledge, information and belief, EY LLP does not hold nor

 represent any interest adverse to the Debtors in the matters for which EY LLP is proposed to be

 retained.

        34.     As of the Petition Date, the Debtors owe EY LLP $20,850 for prepetition services,

 the payment of which is subject to limitations contained in the United States Bankruptcy Code,



                                                10
Case 20-41308         Doc 168     Filed 03/19/20 Entered 03/19/20 11:07:30           Main Document
                                             Pg 11 of 57


 11 U.S.C. §§ 101– 1532, and subject to the terms of the Order approving the ordinary course

 professionals.

        35.        As of March 10, 2020, which was the date on which the Debtors commenced

 these chapter 11 cases, EY LLP was not a party to an agreement for indemnification with certain

 of the Debtors.

        36.        EY LLP is conducting further inquiries regarding its retention by any creditors of

 the Debtors, and upon conclusion of that inquiry, or at any time during the period of its

 employment, if EY LLP should discover any facts bearing on the matters described herein, EY

 LLP will supplement the information contained in this declaration.

                             Remainder of Page Intentionally Left Blank




                                                   11
Case 20-41308      Doc 168     Filed 03/19/20 Entered 03/19/20 11:07:30            Main Document
                                          Pg 12 of 57


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge, information and belief.

 Dated: March 18, 2020

                                                            /s/ Timothy K. Fagan
                                                     Timothy K. Fagan
                                                     Ernst & Young LLP




                                                12
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30       Main Document
                                     Pg 13 of 57




                                    Exhibit A-1

                                 Engagement Letter




                                        12
                                                            EY OCP Template as of 3/18/2020
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 14 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 15 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 16 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 17 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 18 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 19 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 20 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 21 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 22 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 23 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 24 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 25 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 26 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 27 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 28 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30       Main Document
                                     Pg 29 of 57




                                    Exhibit A-2

                            Engagement Letter Addendum




                                        13
                                                            EY OCP Template as of 3/18/2020
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 30 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 31 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30   Main Document
                                     Pg 32 of 57
Case 20-41308   Doc 168   Filed 03/19/20 Entered 03/19/20 11:07:30       Main Document
                                     Pg 33 of 57




                                      Exhibit B

                             Results of Connections Check




                                          14
                                                            EY OCP Template as of 3/18/2020
                                                     Foresight Energy - Connection Matrix.xlsx



Category Name                  Party Name                                                        No Connection Prior Connection Current Connection
Debtor                         Adena Resources, LLC                                                                             x
Debtor                         Akin Energy LLC                                                                                  x
Debtor                         American Century Mineral LLC                                                                     x
Debtor                         American Century Transport LLC                                                                   x
                                                                                                                                                                                       Case 20-41308




Debtor                         Coal Field Construction Company LLC                                                              x
Debtor                         Coal Field Repair Services LLC                                                                   x
Debtor                         Foresight Coal Sales LLC                                                                         x
Debtor                         Foresight Energy Employee Services Corporation                                                   x
                                                                                                                                                                                       Doc 168




Debtor                         Foresight Energy Finance Corporation                                                             x
Debtor                         Foresight Energy GP LLC                                                                          x
Debtor                         Foresight Energy Labor LLC                                                                       x
Debtor                         Foresight Energy LLC                                                                             x
Debtor                         Foresight Energy LP                                                                              x
Debtor                         Foresight Energy Services LLC                                                                    x
Debtor                         Foresight Receivables LLC                                                                        x
Debtor                         Hillsboro Energy LLC                                                                             x
Debtor                         Hillsboro Transport LLC                                                                          x
Debtor                         LD Labor Company LLC                                                                             x
                                                                                                                                                                              Pg 34 of 57




Debtor                         Logan Mining LLC                                                                                 x
Debtor                         Mach Mining, LLC                                                                                 x
Debtor                         Macoupin Energy LLC                                                                              x
Debtor                         Maryan Mining LLC                                                                                x
Debtor                         M-Class Mining, LLC                                                                              x
Debtor                         Oeneus LLC                                                                                       x
Debtor                         Patton Mining LLC                                                                                x
Debtor                         Seneca Rebuild LLC                                                                               x
Debtor                         Sitran LLC                                                                                       x
                                                                                                                                                                   Filed 03/19/20 Entered 03/19/20 11:07:30




Debtor                         Sugar Camp Energy, LLC                                                                           x
Debtor                         Tanner Energy LLC                                                                                x
Debtor                         Viking Mining LLC                                                                                x
Debtor                         Williamson Energy, LLC                                                                           x
All Secured Lenders Attorney   Akin Gump Strauss Hauer & Feld LLP                                                                                    Outstanding
All Secured Lenders Attorney   Lazard Asset Management                                                                          x
                                                                                                                                                                                       Main Document




                                                                   Page 1 of 21
                                                             Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                    No Connection Prior Connection Current Connection
All Secured Lenders Attorney               Milbank LLP                                                                                  x
All Secured Lenders Attorney               Perella Weinberg Partners                                                                    x
All Secured Lenders including DIP lender   AIG SENIOR FLOAT RATE                                         x
All Secured Lenders including DIP lender   AMERICAN HONDA MASTER RETIRE                                  x
                                                                                                                                                                                 Case 20-41308




All Secured Lenders including DIP lender   ASSURANT CLO I LTD                                            x
All Secured Lenders including DIP lender   ASSURANT CLO II LTD                                           x
All Secured Lenders including DIP lender   ASSURANT CLO III LTD                                          x
All Secured Lenders including DIP lender   ASSURANT CLO IV LTD                                           x
                                                                                                                                                                                 Doc 168




All Secured Lenders including DIP lender   B&M CLO 2014-1 LTD                                            x
All Secured Lenders including DIP lender   BANK OF AMERICA N.A                                                         x                x
All Secured Lenders including DIP lender   Bank Of New York Mellon                                                                      x
All Secured Lenders including DIP lender   BARCLAYS BANK PLC NY                                                        x                x
All Secured Lenders including DIP lender   BB&T Equipment Finance Corporation                            x
All Secured Lenders including DIP lender   BDCA-CB FUNDING LLC                                           x
All Secured Lenders including DIP lender   BEN ST PTR SNR SEC MST NON US                                 x
All Secured Lenders including DIP lender   BEN ST PTR SNR SEC U MF NON US                                x
All Secured Lenders including DIP lender   BEN ST PTRS CAP OPP FD LP                                     x
All Secured Lenders including DIP lender   BEN ST PTRS SEN SEC OPP FD LP                                 x
                                                                                                                                                                        Pg 35 of 57




All Secured Lenders including DIP lender   BENEFIT SRTEET PTRS CLO V-B                                   x
All Secured Lenders including DIP lender   BENEFIT ST PARTNERS CLO VII                                   x
All Secured Lenders including DIP lender   BENEFIT STREET PARTNERS SMA LM                                x
All Secured Lenders including DIP lender   BENEFIT STREET PARTNERS SMA-K                                 x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO I                                    x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO II                                   x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO III                                  x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO IV                                   x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO IX                                   x
                                                                                                                                                             Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO VI                                   x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO VIII                                 x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO X                                    x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO XI                                   x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO XII                                  x
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO XIV                                  x
                                                                                                                                                                                 Main Document




                                                                           Page 2 of 21
                                                               Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                      No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   BENEFIT STREET PTNRS CLO XV                                     x
All Secured Lenders including DIP lender   BENEFIT STREET PTRS CLO XVI                                     x
All Secured Lenders including DIP lender   BLACK DIAMOND CLO 2013-1 LTD                                    x
All Secured Lenders including DIP lender   BLACK DIAMOND CLO 2014-1 LTD                                    x
                                                                                                                                                                                   Case 20-41308




All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2013-1 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2014-2 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2015-1 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2015-2 LTD                                     x
                                                                                                                                                                                   Doc 168




All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2015-3 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2015-4 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2016-1 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2016-3 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2018-1                                         x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2018-2 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN CLO 2018-3 LTD                                     x
All Secured Lenders including DIP lender   BLUEMOUNTAIN FUJI US CLO II                                     x
All Secured Lenders including DIP lender   British Coal Staff Superannuation Scheme                        x
All Secured Lenders including DIP lender   BSP SPECIAL SITUATIONS MST A                                    x
                                                                                                                                                                          Pg 36 of 57




All Secured Lenders including DIP lender   Caterpillar Financial Services Corp                                           x                x
All Secured Lenders including DIP lender   CENT CLO 19 LIMITED                                             x
All Secured Lenders including DIP lender   CENT CLO 21 LIMITED                                             x
All Secured Lenders including DIP lender   CENT CLO 24 LIMITED                                             x
All Secured Lenders including DIP lender   CHUBB BERMUDA INSURANCE LTD                                     x
All Secured Lenders including DIP lender   CHUBB TEMPEST REINSURANCE LTD                                                                  x
All Secured Lenders including DIP lender   CITI LOAN FUNDING CHELT LLC                                     x
All Secured Lenders including DIP lender   CITY OF PHOENIX EMP RET PLAN                                    x
All Secured Lenders including DIP lender   CLINE RESOURCE AND DEV COMPANY                                                x                x
                                                                                                                                                               Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   CNB Bank & Trust                                                x
All Secured Lenders including DIP lender   COLUMBIA CENT CLO 27 LTD                                        x
All Secured Lenders including DIP lender   COLUMBIA CENT CLO 28 LIMITED                                    x
All Secured Lenders including DIP lender   COLUMBIA FLOATING RATE FUND                                     x
All Secured Lenders including DIP lender   CORBIN ERISA OPPORTUNITY FUND                                   x
All Secured Lenders including DIP lender   CORBIN OPPORTUNITY FUND LP                                      x
                                                                                                                                                                                   Main Document




                                                                                 Page 3 of 21
                                                              Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                     No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   CORPORATE CAPITAL TRUST II                                     x
All Secured Lenders including DIP lender   CREDIT SUISSE LOAN FUNDING LLC                                 x
All Secured Lenders including DIP lender   CVP CASCADE CLO-2 LTD.                                         x
All Secured Lenders including DIP lender   CVP CASCADE CLO-I LTD.                                         x
                                                                                                                                                                                  Case 20-41308




All Secured Lenders including DIP lender   CVP CLO 2017-1 LTD                                             x
All Secured Lenders including DIP lender   CVP CLO 2017-2 LTD                                             x
All Secured Lenders including DIP lender   DDJ CAP MAN GP TRUST-HYF 2017                                  x
All Secured Lenders including DIP lender   De Lage Landen Financial Services                                            x                x
                                                                                                                                                                                  Doc 168




All Secured Lenders including DIP lender   DESTINATIONS CORE FIXED INC FD                                 x
All Secured Lenders including DIP lender   DEUTSCHE BANK AG CAYMAN ISLAND                                 x
All Secured Lenders including DIP lender   DOUBLELINE CORE FIXED INCOME                                   x
All Secured Lenders including DIP lender   DOUBLELINE FLEXIBLE INC FD                                     x
All Secured Lenders including DIP lender   DOUBLELINE FLOATING RATE FUND                                  x
All Secured Lenders including DIP lender   DOUBLELINE INCOME SOLUTIONS FD                                 x
All Secured Lenders including DIP lender   DOUBLELINE OPP INC MASTER FUND                                 x
All Secured Lenders including DIP lender   DOUBLELINE OPPORTUNISTIC CR FD                                 x
All Secured Lenders including DIP lender   DOUBLELINE SHILLER ENHANCED                                    x
All Secured Lenders including DIP lender   ELLINGTON CLO I                                                x
                                                                                                                                                                         Pg 37 of 57




All Secured Lenders including DIP lender   ELLINGTON CLO II LTD                                           x
All Secured Lenders including DIP lender   ELLINGTON CLO III LTD                                          x
All Secured Lenders including DIP lender   ELLINGTON CLO IV LTD                                           x
All Secured Lenders including DIP lender   FB Wealth Management                                           x
All Secured Lenders including DIP lender   First Southern Bank                                            x
All Secured Lenders including DIP lender   FRANKLIN LTD DURATION INC TST                                  x
All Secured Lenders including DIP lender   FS INVESTMENT CORPORATION II                                   x
All Secured Lenders including DIP lender   FS INVESTMENT CORPORATION III                                  x
All Secured Lenders including DIP lender   FS MULTI ALTERNATIVE INCOME FD                                 x
                                                                                                                                                              Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   GE Capital                                                     x
All Secured Lenders including DIP lender   GENERAL ORG FOR SOCIAL INS                                     x
All Secured Lenders including DIP lender   GN3 SIP LIMITED                                                x
All Secured Lenders including DIP lender   GOLDENTREE 2004 TRUST                                          x
All Secured Lenders including DIP lender   GOLDENTREE CREDIT OPPS 2012-1                                  x
All Secured Lenders including DIP lender   GOLDENTREE LOAN MGMT US CLO 2                                  x
                                                                                                                                                                                  Main Document




                                                                               Page 4 of 21
                                                              Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                     No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   GOLDENTREE LOAN MGMT US CLO 4                                  x
All Secured Lenders including DIP lender   GOLDENTREE LOAN MGMT US CLO I                                  x
All Secured Lenders including DIP lender   GOLDENTREE LOAN MGT US CLO 3                                   x
All Secured Lenders including DIP lender   GOLDENTREE LOAN OPPS IX LTD                                    x
                                                                                                                                                                                  Case 20-41308




All Secured Lenders including DIP lender   GOLDENTREE LOAN OPPS X LTD                                     x
All Secured Lenders including DIP lender   GOLDENTREE LOAN OPPS XI LTD                                    x
All Secured Lenders including DIP lender   GOLDENTREE LOAN OPPS XII LTD                                   x
All Secured Lenders including DIP lender   GOLDMAN SACHS LENDING PTNRS                                    x
                                                                                                                                                                                  Doc 168




All Secured Lenders including DIP lender   Great America Financial Services                               x
All Secured Lenders including DIP lender   GT LOAN FINANCING I LTD                                        x
All Secured Lenders including DIP lender   GT NM LP                                                       x
All Secured Lenders including DIP lender   GTAM 110 DAC                                                   x
All Secured Lenders including DIP lender   HARTFORD TOTAL RETURN BOND ETF                                 x
All Secured Lenders including DIP lender   HARTFORD TOTAL RETURN BOND HLS                                 x
All Secured Lenders including DIP lender   HEALTH NET OF CALIFORNIA INC                                   x
All Secured Lenders including DIP lender   HIGH YIELD AND BANK LOAN SERIE                                 x
All Secured Lenders including DIP lender   HNB Equipment Finance                                          x
All Secured Lenders including DIP lender   HYFI AQUAMARINE LOAN FUND                                      x
                                                                                                                                                                         Pg 38 of 57




All Secured Lenders including DIP lender   IVY APOLLO MULTI-ASSET INCOME                                  x
All Secured Lenders including DIP lender   IVY APOLLO STRATEGIC INCOME FD                                 x
All Secured Lenders including DIP lender   IVY HIGH INCOME FUND                                           x
All Secured Lenders including DIP lender   IVY HIGH INCOME OPPORTUNITIES                                  x
All Secured Lenders including DIP lender   IVY VIP HIGH INCOME                                            x
All Secured Lenders including DIP lender   JNL/DOUBLELINE CORE FIXED INC                                  x
All Secured Lenders including DIP lender   JNL/DOUBLELINESHILLER ENHANCED                                 x
All Secured Lenders including DIP lender   JNL/FPA+DOUBLELINE FLEX ALL FD                                 x
All Secured Lenders including DIP lender   JOHN HANCOCK VARIABLE INS TST                                  x
                                                                                                                                                              Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   KKR BESPOKE GLO CR OPP IRELAND                                 x
All Secured Lenders including DIP lender   KKR CLO 10 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 11 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 12 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 13 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 14 LTD                                                 x
                                                                                                                                                                                  Main Document




                                                                              Page 5 of 21
                                                              Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                     No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   KKR CLO 15 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 16 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 17 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 18 LTD                                                 x
                                                                                                                                                                                  Case 20-41308




All Secured Lenders including DIP lender   KKR CLO 19 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 20 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 21 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 22 LTD                                                 x
                                                                                                                                                                                  Doc 168




All Secured Lenders including DIP lender   KKR CLO 23 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 24 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 25 LTD                                                 x
All Secured Lenders including DIP lender   KKR CLO 9 LTD                                                  x
All Secured Lenders including DIP lender   KKR DAF GL OPP CR FD DAC                                       x
All Secured Lenders including DIP lender   KKR FINANCIAL CLO 2013-1 LTD                                   x
All Secured Lenders including DIP lender   KKR GLOBAL CR OPPS MASTER FUND                                 x
All Secured Lenders including DIP lender   KKR INCOME OPPS FUND                                           x
All Secured Lenders including DIP lender   KKR JP LOAN FD B 2018                                          x
All Secured Lenders including DIP lender   KKR SENIOR FLT RATE INC FUND                                   x
                                                                                                                                                                         Pg 39 of 57




All Secured Lenders including DIP lender   LANDMARK WALL SMA SPV LP                                       x
All Secured Lenders including DIP lender   Lord Securities Corporation                                                                   x
All Secured Lenders including DIP lender   LOUISIANA STATE EMP GLDN TREE                                  x
All Secured Lenders including DIP lender   MARATHON CLO IX LTD                                            x
All Secured Lenders including DIP lender   MARATHON CLO V LTD                                             x
All Secured Lenders including DIP lender   MARATHON CLO VI, LTD                                           x
All Secured Lenders including DIP lender   MARATHON CLO VII, LTD                                          x
All Secured Lenders including DIP lender   MARATHON CLO VIII, LTD                                         x
All Secured Lenders including DIP lender   MARATHON CLO X LTD                                             x
                                                                                                                                                              Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   MARATHON CLO XI LTD                                            x
All Secured Lenders including DIP lender   MEADOWVEST FUNDING LLC                                         x
All Secured Lenders including DIP lender   METROPOLITAN SERIES FUND - MET                                 x
All Secured Lenders including DIP lender   MIDTOWN ACQUISITIONS L.P.                                      x
All Secured Lenders including DIP lender   MINEWORKERS PENSION SCHEME                                     x
All Secured Lenders including DIP lender   Neopost USA Inc                                                x
                                                                                                                                                                                  Main Document




                                                                            Page 6 of 21
                                                               Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                      No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   NEWSTAR EXETER FUND CLO LLC                                     x
All Secured Lenders including DIP lender   NEWSTAR FAIRFIELD FUND CLO LTD                                  x
All Secured Lenders including DIP lender   NTCC HIGH YIELD BOND FUND                                       x
All Secured Lenders including DIP lender   OAKTREE CLO 2014-1 LTD.                                         x
                                                                                                                                                                                                 Case 20-41308




All Secured Lenders including DIP lender   OAKTREE CLO 2015-1 LTD                                          x
All Secured Lenders including DIP lender   OAKTREE CLO 2018-1 LTD                                          x
All Secured Lenders including DIP lender   OAKTREE CLO 2019-1 LTD                                          x
All Secured Lenders including DIP lender   OAKTREE CLO 2019-2 LTD                                          x
                                                                                                                                                                                                 Doc 168




All Secured Lenders including DIP lender   OAKTREE EIF III SERIES I, LTD                                   x
All Secured Lenders including DIP lender   OAKTREE EIF III SERIES II                                       x
All Secured Lenders including DIP lender   OAKTREE SENIOR LOAN FUND                                        x
All Secured Lenders including DIP lender   OREGON PUBLIC EMPL RETIREMENT                                   x
All Secured Lenders including DIP lender   PARALLEL 2015-1 LTD                                             x
All Secured Lenders including DIP lender   PARALLEL 2017-1 LTD                                             x
All Secured Lenders including DIP lender   PARALLEL 2018-1 LTD                                             x
All Secured Lenders including DIP lender   PARALLEL 2018-2 LTD                                             x
All Secured Lenders including DIP lender   PARALLEL 2019-1 LTD                                             x
All Secured Lenders including DIP lender   Pitney Bowes Global Financial                                   x
                                                                                                                                                                                        Pg 40 of 57




All Secured Lenders including DIP lender   PNC Bank, National Association                                                x
All Secured Lenders including DIP lender   PNC Equipment Finance LLC                                       x
All Secured Lenders including DIP lender   QUAMVIS SCA SICAV-FIS: CMAB                                     x
All Secured Lenders including DIP lender   Ricoh USA Inc                                                                 x                x
All Secured Lenders including DIP lender   SAEV MASTERFONDS WELLINGTON GL                                  x
All Secured Lenders including DIP lender   SAFETY INSURANCE COMPANY                                        x
All Secured Lenders including DIP lender   SAN BERNARDINO COUNTY EMPLOYEE                                  x
All Secured Lenders including DIP lender   SEASONS SERIES TRUST-SA MULTI                                   x
All Secured Lenders including DIP lender   SEI ENERGY DEBT FUND, LP                                        x
                                                                                                                                                                             Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   SEI GLOBAL MST FD-HIGH YIELD                                    x
All Secured Lenders including DIP lender   SEI INS MAN TST - HIGH YIELD                                    x
All Secured Lenders including DIP lender   SEI INST INVS TST - HIGH YIELD                                  x
All Secured Lenders including DIP lender   SHRINERS HOSPITALS FOR CHILDRE                                                                                      Outstanding
All Secured Lenders including DIP lender   TACTICAL VALUE SPN-GLOBAL CR                                    x
All Secured Lenders including DIP lender   THE CLINE TRUST COMPANY LLC                                     x
                                                                                                                                                                                                 Main Document




                                                                             Page 7 of 21
                                                             Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                    No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   THE HARTFORD FLOAT RATE FUND                                  x
All Secured Lenders including DIP lender   THE HARTFORD FLOAT RATE HIGH                                  x
All Secured Lenders including DIP lender   THE HARTFORD STRATEGIC INC FD                                 x
All Secured Lenders including DIP lender   THE HARTFORD TOTAL RETURN BOND                                x
                                                                                                                                                                                 Case 20-41308




All Secured Lenders including DIP lender   The Huntington National Bank                                  x
All Secured Lenders including DIP lender   THE MANGROVE PARTNERS MST FD                                  x
All Secured Lenders including DIP lender   TICP CLO VI 2016-2 FUNDING LTD                                x
All Secured Lenders including DIP lender   TREASURY OF THE STATE OF NORTH CAROLINA                       x
                                                                                                                                                                                 Doc 168




All Secured Lenders including DIP lender   US Bank Equipment Finance                                     x
All Secured Lenders including DIP lender   US HIGH YIELD BOND FUND                                       x
All Secured Lenders including DIP lender   VENTURE 28A CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE 35 CLO LIMITED                                        x
All Secured Lenders including DIP lender   VENTURE 36 CLO                                                x
All Secured Lenders including DIP lender   VENTURE XII CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE XIII CLO LIMITED                                      x
All Secured Lenders including DIP lender   VENTURE XIV CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE XIX CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE XV CLO LIMITED                                        x
                                                                                                                                                                        Pg 41 of 57




All Secured Lenders including DIP lender   VENTURE XVI CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE XVII CLO LIMITED                                      x
All Secured Lenders including DIP lender   VENTURE XVIII CLO LIMITED                                     x
All Secured Lenders including DIP lender   VENTURE XX CLO LIMITED                                        x
All Secured Lenders including DIP lender   VENTURE XXI CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE XXII CLO LIMITED                                      x
All Secured Lenders including DIP lender   VENTURE XXIII CLO LIMITED                                     x
All Secured Lenders including DIP lender   VENTURE XXIV CLO LIMITED                                      x
All Secured Lenders including DIP lender   VENTURE XXIX CLO LIMITED                                      x
                                                                                                                                                             Filed 03/19/20 Entered 03/19/20 11:07:30




All Secured Lenders including DIP lender   VENTURE XXV CLO LIMITED                                       x
All Secured Lenders including DIP lender   VENTURE XXVI CLO LIMITED                                      x
All Secured Lenders including DIP lender   VENTURE XXVII CLO LIMITED                                     x
All Secured Lenders including DIP lender   VENTURE XXVIII CLO                                            x
All Secured Lenders including DIP lender   WADDELL & REED FINANCIAL                                                                     x
All Secured Lenders including DIP lender   WCF MUTUAL INSURANCE COMPANY                                                x                x
                                                                                                                                                                                 Main Document




                                                                            Page 8 of 21
                                                                Foresight Energy - Connection Matrix.xlsx



Category Name                              Party Name                                                       No Connection Prior Connection Current Connection
All Secured Lenders including DIP lender   WELLINGTON MULTI-SECTOR CR FD                                    x
All Secured Lenders including DIP lender   WELLINGTON TS CO MULSEC CRD II                                   x
All Secured Lenders including DIP lender   WELLINGTON TST CO NAMCIF TSTII                                   x
All Secured Lenders including DIP lender   WELLINGTON TST CO NAMCTFT CBP                                    x
                                                                                                                                                                                                  Case 20-41308




All Secured Lenders including DIP lender   WELLINGTON TST CO NAMCTFT OFIA                                   x
All Secured Lenders including DIP lender   WELLINGTON TST CO NAMCTFT OISB                                   x
All Secured Lenders including DIP lender   WELLINGTON TST CO NAMCTFT UNFI                                   x
All Secured Lenders including DIP lender   WELLINGTON WORLD BOND FUND                                       x
                                                                                                                                                                                                  Doc 168




All Secured Lenders including DIP lender   Wells Fargo Financial Leasing Inc                                x
All Secured Lenders including DIP lender   Wells Fargo Vendor Financial                                     x
All Secured Lenders including DIP lender   Wilmington Trust, National Association                                                                               Outstanding
All Secured Lenders including DIP lender   WMC LOAN FUND 2018                                               x
All Secured Lenders including DIP lender   Xerox Corporation                                                                               x
All Secured Lenders including DIP lender   ZAIS CLO 1 LTD                                                   x
All Secured Lenders including DIP lender   ZAIS CLO 11 LTD                                                  x
All Secured Lenders including DIP lender   ZAIS CLO 13 LTD                                                  x
All Secured Lenders including DIP lender   ZAIS CLO 2 LTD                                                   x
All Secured Lenders including DIP lender   ZAIS CLO 3 LTD                                                   x
                                                                                                                                                                                         Pg 42 of 57




All Secured Lenders including DIP lender   ZAIS CLO 5 LTD                                                   x
All Secured Lenders including DIP lender   ZAIS CLO 6 LTD                                                   x
All Secured Lenders including DIP lender   ZAIS CLO 7 LTD                                                   x
All Secured Lenders including DIP lender   ZAIS CLO 8 LIMITED                                               x
All Secured Lenders including DIP lender   ZAIS CLO 9 LTD                                                   x
All Substantial Bondholders or Lenders     Bank Of America Merrill Lynch                                                  x                x
All Substantial Bondholders or Lenders     Bank Vontobel AG (Asset Management)                              x
All Substantial Bondholders or Lenders     Blackrock Advisors, LLC                                          x
All Substantial Bondholders or Lenders     Davidson Kempner Capital Management, L.P.                                                                            Outstanding
                                                                                                                                                                              Filed 03/19/20 Entered 03/19/20 11:07:30




All Substantial Bondholders or Lenders     DDJ Capital Management, LLC                                                    x                x
All Substantial Bondholders or Lenders     Doubleline Capital, L.P.                                                                        x
All Substantial Bondholders or Lenders     Dynagest S.A.                                                    x
All Substantial Bondholders or Lenders     Euroclear Bank                                                                 x                x
All Substantial Bondholders or Lenders     Flow Traders U.S., LLC                                           x
All Substantial Bondholders or Lenders     Foxhill Capital Partners, LLC                                    x
                                                                                                                                                                                                  Main Document




                                                                               Page 9 of 21
                                                              Foresight Energy - Connection Matrix.xlsx



Category Name                            Party Name                                                       No Connection Prior Connection Current Connection
All Substantial Bondholders or Lenders   Garland Business Corp                                            x
All Substantial Bondholders or Lenders   Goldentree Asset Management, L.P. (U.S.)                                                        x
All Substantial Bondholders or Lenders   HSBC Bank USA, N.A. (Private Banking)                            x
All Substantial Bondholders or Lenders   Hutch Capital Management LLC                                     x
                                                                                                                                                                                  Case 20-41308




All Substantial Bondholders or Lenders   KKR Credit Advisors (US), LLC                                                  x                x
All Substantial Bondholders or Lenders   Mellon Investments Corporation                                   x
All Substantial Bondholders or Lenders   Northern Trust Investments, INC.                                 x
All Substantial Bondholders or Lenders   Robeco Institutional Asset Management Bv                         x
                                                                                                                                                                                  Doc 168




All Substantial Bondholders or Lenders   Seix Investment Advisors, LLC                                                                   x
All Substantial Bondholders or Lenders   State Street Global Advisors (SSGA)                                                             x
All Substantial Bondholders or Lenders   The Cline Group                                                  x
All Substantial Bondholders or Lenders   Thunderwood Capital, LLC                                         x
All Substantial Bondholders or Lenders   Wellington Management Company, LLP                                                              x
All Substantial Bondholders or Lenders   Wells Fargo Securities, LLC                                      x
Debtors Affiliates                       Adena Minerals, L.L.C.                                           x
Debtors Affiliates                       AMCA Coal Leasing, Inc.                                          x
Debtors Affiliates                       AmCoal Holdings, Inc.                                            x
Debtors Affiliates                       American Compliance Coal, Inc.                                   x
                                                                                                                                                                         Pg 43 of 57




Debtors Affiliates                       American Energy Corporation                                      x
Debtors Affiliates                       American Equipment & Machine, Inc.                               x
Debtors Affiliates                       American Mine Services, Inc.                                     x
Debtors Affiliates                       American Natural Gas, Inc.                                       x
Debtors Affiliates                       AmericanHocking Energy, Inc.                                     x
Debtors Affiliates                       AmericanMountaineer Energy, Inc.                                 x
Debtors Affiliates                       AmericanMountaineer Properties, Inc.                             x
Debtors Affiliates                       Anchor Longwall And Rebuild, Inc.                                x
Debtors Affiliates                       Andalex Resources Management, Inc.                               x
                                                                                                                                                              Filed 03/19/20 Entered 03/19/20 11:07:30




Debtors Affiliates                       Andalex Resources, Inc.                                          x
Debtors Affiliates                       Avonmore Rail Loading, Inc.                                      x
Debtors Affiliates                       Belmont Coal, Inc.                                               x
Debtors Affiliates                       Belmont County Broadcast Studio, Inc.                            x
Debtors Affiliates                       Canterbury Coal Company                                          x
Debtors Affiliates                       CCC Land Resources LLC                                           x
                                                                                                                                                                                  Main Document




                                                                            Page 10 of 21
                                         Foresight Energy - Connection Matrix.xlsx



Category Name        Party Name                                                      No Connection Prior Connection Current Connection
Debtors Affiliates   CCC RCPC LLC                                                    x
Debtors Affiliates   Central Ohio Coal Company                                       x
Debtors Affiliates   Coal Resources Holdings Co.                                     x
Debtors Affiliates   Coal Resources, Inc.                                            x
                                                                                                                                                             Case 20-41308




Debtors Affiliates   Colt LLC                                                        x
Debtors Affiliates   Consolidated Land Company                                       x
Debtors Affiliates   Consolidation Coal Company                                      x
Debtors Affiliates   Corporate Aviation Services, Inc.                               x
                                                                                                                                                             Doc 168




Debtors Affiliates   Eighty-Four Mining Company                                      x
Debtors Affiliates   Empire Dock, Inc.                                               x
Debtors Affiliates   Energy Resources, Inc.                                          x
Debtors Affiliates   Energy Transportation, Inc.                                     x
Debtors Affiliates   Foresight Reserves LP                                           x
Debtors Affiliates   Genwal Resources, Inc.                                          x
Debtors Affiliates   Javelin Global Commodities (UK) LTD                             x
Debtors Affiliates   Javelin Global Commodities Holdings LLP                         x
Debtors Affiliates   Javelin Global Commodities Ltd.                                 x
Debtors Affiliates   Javelin Investment Holdings LLC                                 x
                                                                                                                                                    Pg 44 of 57




Debtors Affiliates   Javelin Management Services LLP                                 x
Debtors Affiliates   Kanawha Transportation Center, Inc.                             x
Debtors Affiliates   KenAmerican Resources, Inc.                                     x
Debtors Affiliates   Keystone Coal Mining Corporation                                x
Debtors Affiliates   LIQVIS                                                          x
Debtors Affiliates   Maple Creek Mining, Inc.                                        x
Debtors Affiliates   Maple Creek Processing, Inc.                                    x
Debtors Affiliates   McElroy Coal Company                                            x
Debtors Affiliates   Mill Creek Mining Company                                       x
                                                                                                                                         Filed 03/19/20 Entered 03/19/20 11:07:30




Debtors Affiliates   Mon River Towing, Inc.                                          x
Debtors Affiliates   MonValley Transportation Center, Inc.                           x
Debtors Affiliates   Murray American Coal, INC.                                      x
Debtors Affiliates   Murray American Energy, Inc.                                    x
Debtors Affiliates   Murray American Kentucky Towing, Inc.                           x
Debtors Affiliates   Murray American Minerals, Inc.                                  x
                                                                                                                                                             Main Document




                                                         Page 11 of 21
                                          Foresight Energy - Connection Matrix.xlsx



Category Name        Party Name                                                       No Connection Prior Connection Current Connection
Debtors Affiliates   Murray American Resources, Inc.                                  x
Debtors Affiliates   Murray American River Towing, Inc.                               x
Debtors Affiliates   Murray American Transportation, Inc.                             x
Debtors Affiliates   Murray Colombian Resources, LLC                                  x
                                                                                                                                                              Case 20-41308




Debtors Affiliates   Murray Energy Holdings Co.                                       x
Debtors Affiliates   Murray Equipment & Machine, Inc.                                 x
Debtors Affiliates   Murray Global Commodities, Inc.                                  x
Debtors Affiliates   Murray Kentucky Energy Services, Inc.                            x
                                                                                                                                                              Doc 168




Debtors Affiliates   Murray Kentucky Energy, Inc.                                     x
Debtors Affiliates   Murray Keystone Processing, Inc.                                 x
Debtors Affiliates   Murray South America, Inc.                                       x
Debtors Affiliates   Murray Utah Energy Services, Inc.                                x
Debtors Affiliates   Ohio Energy Transportation, Inc.                                 x
Debtors Affiliates   Ohio Valley Resources, Inc.                                      x
Debtors Affiliates   OhioAmerican Energy, Incorporated                                x
Debtors Affiliates   Oneida Coal Company, Inc.                                        x
Debtors Affiliates   PennAmerican Coal L.P.                                           x
Debtors Affiliates   PennAmerican Coal, Inc.                                          x
                                                                                                                                                     Pg 45 of 57




Debtors Affiliates   Pennsylvania Transloading, Inc.                                  x
Debtors Affiliates   Pinski Corp.                                                     x
Debtors Affiliates   Pleasant Farms, Inc.                                             x
Debtors Affiliates   Premium Coal, Inc.                                               x
Debtors Affiliates   Ruger Coal Company, LLC                                          x
Debtors Affiliates   Ruger, LLC                                                       x
Debtors Affiliates   Southern Ohio Coal Company                                       x
Debtors Affiliates   Spring Church Coal Company                                       x
Debtors Affiliates   Sunburst Resources, Inc.                                         x
                                                                                                                                          Filed 03/19/20 Entered 03/19/20 11:07:30




Debtors Affiliates   T D K Coal Sales, Incorporated                                   x
Debtors Affiliates   The American Coal Sales Company                                  x
Debtors Affiliates   The Franklin County Coal Company                                 x
Debtors Affiliates   The Harrison County Coal Company                                 x
Debtors Affiliates   The Marion County Coal Company                                   x
Debtors Affiliates   The Marshall County Coal Company                                 x
                                                                                                                                                              Main Document




                                                        Page 12 of 21
                                         Foresight Energy - Connection Matrix.xlsx



Category Name        Party Name                                                      No Connection Prior Connection Current Connection
Debtors Affiliates   The Mclean County Coal Company                                  x
Debtors Affiliates   The Meigs County Coal Company                                   x
Debtors Affiliates   The Monongalia County Coal Company                              x
Debtors Affiliates   The Muhlenberg County Coal Company, LLC                         x
                                                                                                                                                             Case 20-41308




Debtors Affiliates   The Muskingum County Coal Company                               x
Debtors Affiliates   The Ohio County Coal Company                                    x
Debtors Affiliates   The Ohio Valley Coal Company                                    x
Debtors Affiliates   The Ohio Valley Transloading Company                            x
                                                                                                                                                             Doc 168




Debtors Affiliates   The Oklahoma Coal Company                                       x
Debtors Affiliates   The Washington County Coal Company                              x
Debtors Affiliates   The Western Kentucky Coal Company, LLC                          x
Debtors Affiliates   Twin Rivers Towing Company                                      x
Debtors Affiliates   UMCO Energy, Inc.                                               x
Debtors Affiliates   Uniper Commodities UK Limited                                   x
Debtors Affiliates   Uniper SE                                                       x
Debtors Affiliates   UtahAmerican Energy, Inc.                                       x
Debtors Affiliates   West Ridge Resources, Inc.                                      x
Debtors Affiliates   West Virginia Resources, Inc.                                   x
                                                                                                                                                    Pg 46 of 57




Debtors Affiliates   Western Kentucky Coal Resources, LLC                            x
Debtors Affiliates   Western Kentucky Consolidated Resources, LLC                    x
Debtors Affiliates   Western Kentucky Land Holding, LLC                              x
Debtors Affiliates   Western Kentucky Rail Loadout, LLC                              x
Debtors Affiliates   Western Kentucky Resources Financing, LLC                       x
Debtors Affiliates   Western Kentucky Resources, LLC                                 x
Debtors Affiliates   Western Kentucky River Loadout, LLC                             x
Debtors Attorney     Paul, Weiss, Rifkind, Wharton & Garrison LLP                                                   x
Debtors Directors    Anthony Webb                                                    x
                                                                                                                                         Filed 03/19/20 Entered 03/19/20 11:07:30




Debtors Directors    Brian Sullivan                                                  x
Debtors Directors    Cody Nett                                                       x
Debtors Directors    Daniel Hermann                                                  x
Debtors Directors    James T. Murphy                                                 x
Debtors Directors    Jeremy Harrison                                                 x
Debtors Directors    Kevin T. Burns                                                  x
                                                                                                                                                             Main Document




                                                      Page 13 of 21
                                                    Foresight Energy - Connection Matrix.xlsx



Category Name                 Party Name                                                        No Connection Prior Connection Current Connection
Debtors Directors             Lesslie Ray                                                       x
Debtors Directors             Nicholas Casey                                                    x
Debtors Directors             Paul Vining                                                       x
Debtors Directors             Rashda M. Buttar                                                  x
                                                                                                                                                                                      Case 20-41308




Debtors Directors             Robert Moore                                                      x
Debtors Directors             Robert Murray                                                     x
Debtors Major Shareholder     Accipiter Capital Management, LLC                                 x
Debtors Major Shareholder     Christopher Cline                                                 x
                                                                                                                                                                                      Doc 168




Debtors Major Shareholder     Cline Trust Company, LLC                                          x
Debtors Major Shareholder     Murray Energy Corporation                                                       x                x
Debtors Other Professionals   Armstrong Teasdale LLP                                            x
Debtors Other Professionals   Benesch, Friedlander, Coplan And Aronoff LLP                      x
Debtors Other Professionals   Bingham Greenebaum Doll LLP                                       x
Debtors Other Professionals   Black Ballard Mcdonald PC                                         x
Debtors Other Professionals   Ciuni & Panichi                                                   x
Debtors Other Professionals   Corporate Service Company                                         x
Debtors Other Professionals   Dinsmore and Shohl LLP                                            x
Debtors Other Professionals   FTI Consulting                                                                  x                x
                                                                                                                                                                             Pg 47 of 57




Debtors Other Professionals   Greensfelder, Hemker & Gale, P.C.                                 x
Debtors Other Professionals   Hardy Pence PLLC                                                  x
Debtors Other Professionals   Heyl, Royster                                                     x
Debtors Other Professionals   Jefferies Group LLC                                                                                                   Outstanding
Debtors Other Professionals   Kupiec & Martine, LLC                                             x
Debtors Other Professionals   Ogletree Deakins Nash                                             x
Debtors Other Professionals   Pillsbury Winthrop Shaw Pittman LLP                                             x
Debtors Other Professionals   Polsinelli PC                                                     x
Debtors Other Professionals   Pricewaterhousecoopers LLP                                                                                            Outstanding
                                                                                                                                                                  Filed 03/19/20 Entered 03/19/20 11:07:30




Debtors Other Professionals   Protiviti INC                                                     x
Debtors Other Professionals   Sandberg Phoenix & Von Gontard PC                                 x
Debtors Other Professionals   Shands, Elbert, Gianoulakis & Giljum, LLP                         x
Debtors Other Professionals   Swanson Martin & Bell LLP                                         x
Debtors Other Professionals   The Brennan Group, LLC                                            x
Debtors Other Professionals   Wilson Elser Moskowitz Edelman & Dicker LLP                       x
                                                                                                                                                                                      Main Document




                                                                 Page 14 of 21
                                                              Foresight Energy - Connection Matrix.xlsx



Category Name                           Party Name                                                        No Connection Prior Connection Current Connection
Other Significant Parties-in-Interest   Ace American Insurance Company                                    x
Other Significant Parties-in-Interest   Akin Water District                                               x
Other Significant Parties-in-Interest   Alliance Resource Partners, L.P.                                                                 x
Other Significant Parties-in-Interest   Allianz Global Corporate & Specialty                                            x
                                                                                                                                                                                                Case 20-41308




Other Significant Parties-in-Interest   Allied World Assurance Company Holdings, Ltd                                                                          Outstanding
Other Significant Parties-in-Interest   Ameren Illinois                                                   x
Other Significant Parties-in-Interest   American International Group                                                    x                x
Other Significant Parties-in-Interest   Amtrust Financial                                                                                                     Outstanding
                                                                                                                                                                                                Doc 168




Other Significant Parties-in-Interest   Andrea Bruington                                                  x
Other Significant Parties-in-Interest   AON Risk Services Central INC                                     x
Other Significant Parties-in-Interest   Apollo Insurance                                                  x
Other Significant Parties-in-Interest   Arch Coal                                                                       x                x
Other Significant Parties-in-Interest   Archer Daniels Midland Company                                                  x                x
Other Significant Parties-in-Interest   Argonaut Insurance Company                                        x
Other Significant Parties-in-Interest   Arleen Meracle                                                    x
Other Significant Parties-in-Interest   Aspen Insurance Holdings Limited                                                                                      Outstanding
Other Significant Parties-in-Interest   AT&T                                                                                             x
Other Significant Parties-in-Interest   AT&T Teleconference Services                                                                     x
                                                                                                                                                                                       Pg 48 of 57




Other Significant Parties-in-Interest   Axis Capital                                                                    x                x
Other Significant Parties-in-Interest   Beazley PLC                                                       x
Other Significant Parties-in-Interest   Big Rivers Electric Corporation                                   x
Other Significant Parties-in-Interest   Brit Insurance US                                                 x
Other Significant Parties-in-Interest   Bulldog Systems INC                                               x
Other Significant Parties-in-Interest   Canadian National Railway                                                       x
Other Significant Parties-in-Interest   Carrie Cox                                                        x
Other Significant Parties-in-Interest   Cemex Southeast, LLC                                              x
Other Significant Parties-in-Interest   Centurylink                                                                     x                x
                                                                                                                                                                            Filed 03/19/20 Entered 03/19/20 11:07:30




Other Significant Parties-in-Interest   Charter Communications                                                          x                x
Other Significant Parties-in-Interest   City Of Hillsboro, Illinois                                       x
Other Significant Parties-in-Interest   City Of Lakeland                                                  x
Other Significant Parties-in-Interest   Cloud Peak Energy Inc.                                                          x
Other Significant Parties-in-Interest   CMC Rural Water District                                          x
Other Significant Parties-in-Interest   CNA Financial                                                                   x                x
                                                                                                                                                                                                Main Document




                                                                           Page 15 of 21
                                                              Foresight Energy - Connection Matrix.xlsx



Category Name                           Party Name                                                        No Connection Prior Connection Current Connection
Other Significant Parties-in-Interest   ConferTel                                                         x
Other Significant Parties-in-Interest   Consol Energy Inc.                                                              x                x
Other Significant Parties-in-Interest   Consolidated Communications                                                     x                x
Other Significant Parties-in-Interest   Continental Casualty Insurance Company                            x
                                                                                                                                                                                  Case 20-41308




Other Significant Parties-in-Interest   Continental Insurance Co                                          x
Other Significant Parties-in-Interest   Contura Energy                                                                  x                x
Other Significant Parties-in-Interest   Corinth Water District                                            x
Other Significant Parties-in-Interest   Cory Leitschuh                                                    x
                                                                                                                                                                                  Doc 168




Other Significant Parties-in-Interest   County Of Williamson, State Of Illinois                           x
Other Significant Parties-in-Interest   CWI Of Illinois #732                                              x
Other Significant Parties-in-Interest   Danielle Clark                                                    x
Other Significant Parties-in-Interest   David Lee Bishop II                                               x
Other Significant Parties-in-Interest   DC Waste & Recycling INC                                          x
Other Significant Parties-in-Interest   Department Of The Treasury                                        x
Other Significant Parties-in-Interest   Dept Of The Army, St. Louis District Corps Of Engineers           x
Other Significant Parties-in-Interest   Duke Energy Indiana, INC.                                         x
Other Significant Parties-in-Interest   Duke Energy Kentucky, INC.                                        x
Other Significant Parties-in-Interest   Duke Energy Progress                                              x
                                                                                                                                                                         Pg 49 of 57




Other Significant Parties-in-Interest   Dwight Jackson                                                    x
Other Significant Parties-in-Interest   Dynegy Commercial Asset Management, LLC                           x
Other Significant Parties-in-Interest   East Fork Township, Illinois                                      x
Other Significant Parties-in-Interest   East Kentucky Power Cooperative, INC.                                                            x
Other Significant Parties-in-Interest   Eastern Township                                                  x
Other Significant Parties-in-Interest   Endurance American Insurance Co.                                  x
Other Significant Parties-in-Interest   Evanston Insurance Co                                             x
Other Significant Parties-in-Interest   Federal Insurance Company                                         x
Other Significant Parties-in-Interest   Fletcher Brimer                                                   x
                                                                                                                                                              Filed 03/19/20 Entered 03/19/20 11:07:30




Other Significant Parties-in-Interest   Flowers Sanitation Service                                        x
Other Significant Parties-in-Interest   Franklin County Treasurer                                         x
Other Significant Parties-in-Interest   Frontier Communications                                                         x
Other Significant Parties-in-Interest   Futiva LLC                                                        x
Other Significant Parties-in-Interest   Gallatin County Treasurer                                         x
Other Significant Parties-in-Interest   Georgia Power Company                                             x
                                                                                                                                                                                  Main Document




                                                                           Page 16 of 21
                                                            Foresight Energy - Connection Matrix.xlsx



Category Name                           Party Name                                                               No Connection Prior Connection Current Connection
Other Significant Parties-in-Interest   Gregory Fx Daly Collector (St Louis City)                                x
Other Significant Parties-in-Interest   Gulf Power Company                                                       x
Other Significant Parties-in-Interest   Hallador Energy Company                                                  x
Other Significant Parties-in-Interest   Hamilton County Highway Department                                       x
                                                                                                                                                                                         Case 20-41308




Other Significant Parties-in-Interest   Hamilton County Tax Assessor                                             x
Other Significant Parties-in-Interest   Hamilton County Water                                                    x
Other Significant Parties-in-Interest   Henderson County Sheriff                                                 x
Other Significant Parties-in-Interest   Hostway Billing Center                                                   x
                                                                                                                                                                                         Doc 168




Other Significant Parties-in-Interest   Houston International Insurance Group                                    x
Other Significant Parties-in-Interest   Illinois Department Of Natural Resources                                 x
Other Significant Parties-in-Interest   Illinois Department Of Natural Resources, Division Of Oil And Gas        x
Other Significant Parties-in-Interest   Illinois Department Of Natural Resources, Office Of Mines And Minerals   x
Other Significant Parties-in-Interest   Illinois Department Of Revenue                                           x
Other Significant Parties-in-Interest   Illinois Department Of Transportation                                    x
Other Significant Parties-in-Interest   Illinois Environmental Protection Agency                                 x
Other Significant Parties-in-Interest   Illinois National Insurance Co                                                         x                x
Other Significant Parties-in-Interest   Indiana Department of Environmental Management                           x
Other Significant Parties-in-Interest   Indiana Department Of Revenue                                            x
                                                                                                                                                                                Pg 50 of 57




Other Significant Parties-in-Interest   James Gass                                                               x
Other Significant Parties-in-Interest   Jamie L. Moles                                                           x
Other Significant Parties-in-Interest   Jeffrey Watkins                                                          x
Other Significant Parties-in-Interest   Jeffrey Watkins And Katelynn Watkins                                     x
Other Significant Parties-in-Interest   Jonathan Lintner                                                         x
Other Significant Parties-in-Interest   Justin Lindsay                                                           x
Other Significant Parties-in-Interest   Justin Walker                                                            x
Other Significant Parties-in-Interest   Karen Jones                                                              x
Other Significant Parties-in-Interest   Kentucky Dept Of Revenue                                                 x
                                                                                                                                                                     Filed 03/19/20 Entered 03/19/20 11:07:30




Other Significant Parties-in-Interest   Kentucky State Treasurer                                                 x
Other Significant Parties-in-Interest   Kirby Crabtree                                                           x
Other Significant Parties-in-Interest   Knight Hawk Coal LLC                                                     x
Other Significant Parties-in-Interest   Level 3 Financing INC                                                    x
Other Significant Parties-in-Interest   Lexington Insurance Company                                              x
Other Significant Parties-in-Interest   Liberty Mutual                                                                                          x
                                                                                                                                                                                         Main Document




                                                                          Page 17 of 21
                                                            Foresight Energy - Connection Matrix.xlsx



Category Name                           Party Name                                                      No Connection Prior Connection Current Connection
Other Significant Parties-in-Interest   Liberty Specialty Markets Bermuda Limited.                      x
Other Significant Parties-in-Interest   Lloyd's of London                                                             x                x
Other Significant Parties-in-Interest   Louisiana Dept Of Revenue                                       x
Other Significant Parties-in-Interest   Louisville Gas & Electric Company                               x
                                                                                                                                                                                Case 20-41308




Other Significant Parties-in-Interest   Macoupin County Sheriff                                         x
Other Significant Parties-in-Interest   Marjorie Harris                                                 x
Other Significant Parties-in-Interest   Markel International Ltd                                        x
Other Significant Parties-in-Interest   Missouri Dept. Of Revenue                                       x
                                                                                                                                                                                Doc 168




Other Significant Parties-in-Interest   Mitchell/Roberts Partnership                                    x
Other Significant Parties-in-Interest   MJM Electric Cooperative INC                                    x
Other Significant Parties-in-Interest   Montgomery County Treasurer                                     x
Other Significant Parties-in-Interest   Montgomery County Water Authority                               x
Other Significant Parties-in-Interest   MS Amlin                                                        x
Other Significant Parties-in-Interest   National Union Fire Insurance Co of Pittsburgh PA               x
Other Significant Parties-in-Interest   Navigators Insurance Co.                                        x
Other Significant Parties-in-Interest   Office Of Surface Mining                                        x
Other Significant Parties-in-Interest   Oil Casualty Insurance, Ltd.                                    x
Other Significant Parties-in-Interest   Orlando Utilities Commission                                                                   x
                                                                                                                                                                       Pg 51 of 57




Other Significant Parties-in-Interest   Peabody Energy                                                  x
Other Significant Parties-in-Interest   People Of The State Of Illinois                                 x
Other Significant Parties-in-Interest   Posey County Treasurer                                          x
Other Significant Parties-in-Interest   Reba Mitchell                                                   x
Other Significant Parties-in-Interest   Rend Lake Conservancy District                                  x
Other Significant Parties-in-Interest   Ricky L. Mcdaniel                                               x
Other Significant Parties-in-Interest   Robert Yeske                                                    x
Other Significant Parties-in-Interest   Rockwood Casualty Insurance Co                                  x
Other Significant Parties-in-Interest   RSUI Indemnity                                                  x
                                                                                                                                                            Filed 03/19/20 Entered 03/19/20 11:07:30




Other Significant Parties-in-Interest   Saline County Treasurer                                         x
Other Significant Parties-in-Interest   Shawn Rorer                                                     x
Other Significant Parties-in-Interest   Sit-Co LLC                                                      x
Other Significant Parties-in-Interest   Sompo International Insurance                                   x
Other Significant Parties-in-Interest   South Carolina Public Service Authority                         x
Other Significant Parties-in-Interest   Southeastern Illinois Electric                                  x
                                                                                                                                                                                Main Document




                                                                          Page 18 of 21
                                                                                        Foresight Energy - Connection Matrix.xlsx



Category Name                                                       Party Name                                                       No Connection Prior Connection Current Connection
Other Significant Parties-in-Interest                               Southern Illinois Power Cooperative                              x
Other Significant Parties-in-Interest                               Starr Surplus Lines Insurance Company                            x
Other Significant Parties-in-Interest                               Starstone Specialty Insurance Co.                                x
Other Significant Parties-in-Interest                               Steven D. Sniderwin                                              x
                                                                                                                                                                                                             Case 20-41308




Other Significant Parties-in-Interest                               Sunrise Coal LLC                                                 x
Other Significant Parties-in-Interest                               Tampa Electric Company                                                                          x
Other Significant Parties-in-Interest                               Terra Payne                                                      x
Other Significant Parties-in-Interest                               The American Coal Company                                        x
                                                                                                                                                                                                             Doc 168




Other Significant Parties-in-Interest                               The Estate Of Russel J. Inman                                    x
Other Significant Parties-in-Interest                               The Insurance Company of the State of Pennsylvania               x
Other Significant Parties-in-Interest                               The Reschin's Group                                              x
Other Significant Parties-in-Interest                               The Travelers Indemnity Company                                  x
Other Significant Parties-in-Interest                               Tina Franklin                                                    x
Other Significant Parties-in-Interest                               Twin City Fire Insurance Company                                 x
Other Significant Parties-in-Interest                               Tye Malone                                                       x
Other Significant Parties-in-Interest                               U.S. Department of Labor Mine Safety and Health Administration   x
Other Significant Parties-in-Interest                               United States Army Corps of Engineers                            x
Other Significant Parties-in-Interest                               United States Department Of The Interior                         x
                                                                                                                                                                                                    Pg 52 of 57




Other Significant Parties-in-Interest                               United States Environmental Protection Agency                    x
Other Significant Parties-in-Interest                               United States Fire Insurance Co.                                 x
Other Significant Parties-in-Interest                               United States Treasury                                           x
Other Significant Parties-in-Interest                               US Aircraft Insurance Group                                      x
Other Significant Parties-in-Interest                               Vectren Energy Delivery                                          x
Other Significant Parties-in-Interest                               Verizon Wireless                                                               x
Other Significant Parties-in-Interest                               Water Quality Insurance Syndicate                                x
Other Significant Parties-in-Interest                               Wayne-White Counties Electric                                    x
Other Significant Parties-in-Interest                               Williamson County                                                x
                                                                                                                                                                                         Filed 03/19/20 Entered 03/19/20 11:07:30




Other Significant Parties-in-Interest                               Williamson County Treasurer                                      x
Other Significant Parties-in-Interest                               Windstream Communications                                        x
Other Significant Parties-in-Interest                               Xl Specialty Insurance Company                                   x
Other Significant Parties-in-Interest                               Zurich Insurance Group                                                         x                x
Parties to the Debtors Significant Executory Contracts and Leases   BNSF Railway Company                                                           x                x
Parties to the Debtors Significant Executory Contracts and Leases   Jabo Supply Corporation                                          x
                                                                                                                                                                                                             Main Document




                                                                                                        Page 19 of 21
                                                                                          Foresight Energy - Connection Matrix.xlsx



Category Name                                                       Party Name                                                        No Connection Prior Connection Current Connection
Parties to the Debtors Significant Executory Contracts and Leases   K & E Technical INC                                               x
Parties to the Debtors Significant Executory Contracts and Leases   Maka Excavating INC                                               x
Parties to the Debtors Significant Executory Contracts and Leases   Norfolk Southern Railway Company                                  x
Parties to the Debtors Significant Executory Contracts and Leases   Raben Tire Company                                                x
                                                                                                                                                                                                              Case 20-41308




Top Unsecured Creditors                                             Bankdirect Capital Finance                                        x
Top Unsecured Creditors                                             Buchanan Pump Service                                             x
Top Unsecured Creditors                                             C & C Pumps & Supply INC                                          x
Top Unsecured Creditors                                             Conn-Weld Industries INC                                          x
                                                                                                                                                                                                              Doc 168




Top Unsecured Creditors                                             Date Mining Supply LLC                                            x
Top Unsecured Creditors                                             Evansville Western Railway INC                                    x
Top Unsecured Creditors                                             Fabick Mining INC                                                 x
Top Unsecured Creditors                                             Flanders Electric Motor Service                                   x
Top Unsecured Creditors                                             Fuchs Lubricants Co                                               x
Top Unsecured Creditors                                             H. Drexel Short                                                   x
Top Unsecured Creditors                                             Heritage Cooperative INC                                          x
Top Unsecured Creditors                                             Ingram Barge Company                                              x
Top Unsecured Creditors                                             International Belt Sales LLC                                      x
Top Unsecured Creditors                                             Jennchem Mid-West                                                 x
                                                                                                                                                                                                     Pg 53 of 57




Top Unsecured Creditors                                             Jennmar Of West Kentucky INC                                      x
Top Unsecured Creditors                                             Jennmar Sanshell Products INC                                     x
Top Unsecured Creditors                                             Jennmar Services                                                  x
Top Unsecured Creditors                                             JM Conveyors, LLC                                                 x
Top Unsecured Creditors                                             John Fabick Tractor Company                                       x
Top Unsecured Creditors                                             Joy Global Conveyors INC                                          x
Top Unsecured Creditors                                             Joy Global Underground Mining LLC                                 x
Top Unsecured Creditors                                             Mayo Manufacturing Co INC                                         x
Top Unsecured Creditors                                             MCA Administrators INC                                            x
                                                                                                                                                                                          Filed 03/19/20 Entered 03/19/20 11:07:30




Top Unsecured Creditors                                             Miller Contracting Services                                       x
Top Unsecured Creditors                                             Mine Supply Company                                               x
Top Unsecured Creditors                                             Motion Industries                                                 x
Top Unsecured Creditors                                             Oak Hill Contractors                                              x
Top Unsecured Creditors                                             Polydeck Screen Corporation                                       x
Top Unsecured Creditors                                             R M Wilson Co INC                                                 x
                                                                                                                                                                                                              Main Document




                                                                                                       Page 20 of 21
                                               Foresight Energy - Connection Matrix.xlsx



Category Name             Party Name                                                       No Connection Prior Connection Current Connection
Top Unsecured Creditors   Raven Energy LLC                                                 x
Top Unsecured Creditors   RGGS Land & Minerals                                             x
Top Unsecured Creditors   Seetech LLC                                                      x
Top Unsecured Creditors   SNF Mining INC                                                   x
                                                                                                                                                                   Case 20-41308




Top Unsecured Creditors   State Electric Supply Co                                         x
Top Unsecured Creditors   Swanson Industries                                                             x
Top Unsecured Creditors   United Central Industrial Supply                                 x
Top Unsecured Creditors   US United Bulk Terminal                                          x
                                                                                                                                                                   Doc 168




Top Unsecured Creditors   Wallace Electrical Systems LLC                                   x
Top Unsecured Creditors   Wallace Industrial LLC                                           x
Top Unsecured Creditors   WPP LLC                                                          x
Top Unsecured Creditors   Xylem Dewatering Solutions INC                                   x
                                                                                                                                                          Pg 54 of 57
                                                                                                                                               Filed 03/19/20 Entered 03/19/20 11:07:30
                                                                                                                                                                   Main Document




                                                             Page 21 of 21
Case 20-41308            Doc 168      Filed 03/19/20 Entered 03/19/20 11:07:30    Main Document
                                                 Pg 55 of 57


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                             )   Chapter 11
                                                    )
 FORESIGHT ENERGY LP, et al.,                       )   Case No. 20-41308-659
                                                    )
                           Debtors.                 )   (Jointly Administered)
                                                    )
                                                    )   Related Docket No.: 123

                                      RETENTION QUESTIONNAIRE

 To Be Completed by Professionals Employed By: Foresight Energy LP, et al. (the “Debtors”)

 DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.
 RETURN IT FOR FILING BY THE DEBTORS TO:

 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019
 Attention: Alice Belisle Eaton and Patrick M. Steel

 All questions must be answered. Please use “none,” “not applicable,” or “N/A” as appropriate.
 If more space is needed, please complete on a separate page and attach.


 1.       Name and address of firm:

          Ernst & Young LLP
          190 Carondelet Plaza, St. Louis, MO 63105
          Date of retention: August 6, 2019

 2.       Brief description of services to be provided:
          Audit and report on the consolidated financial statements of the Debtors for the year
          ended December 31, 2019 subsequent to the Debtors filing a petition under chapter 11 of
          the United States Bankruptcy Code.

 3.       Arrangements for compensation (hourly, contingent, etc.):

          Hourly

          (a) Range of hourly rates:
              Rank and Hourly Rate
              Audit



 Doc#: US1:13469763v10
Case 20-41308   Doc 168     Filed 03/19/20 Entered 03/19/20 11:07:30         Main Document
                                       Pg 56 of 57


            National Managing Director / Partner: $650
            Managing Director / Partner: $450
            Senior Manager: $350
            Manager: $300
            Senior: $225
            Staff: $150
            Intern: $75

         Specialists (non-audit)
          Managing Director / Partner: $650 - $800
          Senior Manager: $550 - $650
          Manager: $400 - $500
          Senior: $250 - $350
          Staff: $150 - $200
          Intern: $75 - $125
      (b) Estimated average monthly compensation based on prepetition retention (if firm was
      employed prepetition): $100,000

 4.   Prepetition claims against any of the Debtors held by the firm:

      Amount of claim: $20,850

      Date claim arose: ____March 2, 2020 – March 6, 2020_____________________

      Source of claim: ___Professional services provided________________________

 5.   Prepetition claims against any of the Debtors held individually by any of the firm’s
      professionals:


      Name: ______Not Applicable_________________________________________
      Status: ___________________________________________________________
      Amount of claim: $__________________________________________________
      Date claim arose: ___________________________________________________
      Source of claim: ____________________________________________________

 6.   Stock of any of the Debtors currently held by the firm:

      Kind of shares: ____Not Applicable____________________________________

      No. of shares: _____________________________________________________
Case 20-41308   Doc 168     Filed 03/19/20 Entered 03/19/20 11:07:30         Main Document
                                       Pg 57 of 57


 7.   Stock of any of the Debtors currently held individually by any of the firm’s
      professionals:

      Name: ________Not Applicable_______________________________________

      Status: ___________________________________________________________

      Kind of shares: ____________________________________________________

      No. of shares: _____________________________________________________

 8.   Disclose the nature and provide a brief description of any interest adverse to the
      Debtors or to their estates for the matters on which the firm is to be employed:

      N/A

 9.   Name of individual completing this form:
      Timothy K. Fagan
